COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-385-CV
 
SILK MARKET, L.L.C.           
           
           
           
           
    APPELLANT
V.
TSCA 230, LTD. AND BANK OF       
           
           
           
        APPELLEES
AMERICA
----------
FROM THE 153RD DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On April 25, 2003, we notified appellant
that its brief had not been filed as required by TEX.
R. APP. P. 38.6(a). We
stated we would dismiss the appeal for want of prosecution unless appellant or
any party desiring to continue this appeal filed with the court within ten days
a response showing grounds for continuing the appeal. We have not received any
response.
Because appellant's brief has not been
filed, we dismiss the appeal for want of prosecution. See TEX.
R. APP. P. 38.8(a),
42.3(b).
Appellant shall pay all costs of this
appeal, for which let execution issue.

                                                           
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.; and DAY,
J.
DELIVERED: May 15, 2003

1. See Tex. R. App. P. 47.4.